 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                   DISTRICT OF NEVADA
 5                                              ***
 6    JUAN ALCARAZ,                                       Case No. 2:13-cv-00818-JCM-BNW
 7                                     Petitioner,
              v.                                                     ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                    Respondents.
10

11          Respondents’ unopposed motion for enlargement of time (ECF No. 71) is GRANTED.
12   Respondents will have until September 3, 2019, to answer the second amended petition (ECF
13   No. 67) in this case.
14                August
            DATED this     20,
                       _ day of 2019.
                                August 2019.
15

16
                                                         JAMES C. MAHAN
17                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                     1
